Appellant was given five years in the penitentiary for murder in the second degree.
Hillia Wilkerson testified, that in the Dodson Hotel she heard a noise in a room, approached it, saw Bob Leftwich strike deceased with an iron bar on the head, appellant being present, but did not say or do anything; that she left, went to her own room, and shortly heard a pistol-shot, which sounded as if it was in that part of the hotel; and that this occurred in the town of Bowie, Montague County. Deceased's body was found several days later, about three-quarters of a mile from the hotel, with a bullet hole in the back of the head. This witness twice denied any knowledge of this transaction, was herself charged with the murder, and under threats and the influence of intoxicants, finally testified, that she was cognizant of the facts above detailed.
It is also overwhelmingly proved, that at the time of the occurrences above stated this witness was at her sister's residence, in Clay County, and remained there for about a month, and that she neither saw nor heard the matters stated. Even if her testimony be conceded to be worthy of belief, yet it is totally insufficient.
The Reporter will report the facts. We can not sanction this verdict under the record before us. The evidence is not sufficient.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
Judges all present and concurring. *Page 587